Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6, 10-23 and 25-28 are pending and are under consideration, corrected notice of allowance is being filed to correct for the allowed claim numbers as per the after final claim  amendment filed on 02/28/2022

The terminal disclaimer filed on 11/23/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patents   10137131,  10,265,324  10,471069,  10,729,696 , 10,905,693 and 11,077,117 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
It is noted that applicants have repeated claim numbers 1-2 in their response  dated 02/28/2022. The claims are renumbered as follows for allowance
Examiner’s amendment for allowance
In the claims:

Renumber the claims filed on 02/28/2022 as follows
Claim no in claims dated 02/28/2022
Renumbered as
1
1
2
2
1
3
2
4
3
5
4
6
5
7
6
8
10
9
11
10
12
11
13
12
14
13
15
14
16
15
17
16
18
17
19
18
20
19
21
20
22
21
23
22
25
23
26
24
27
25
28
26


Change the dependency of the following claims as per the remembered claims above:
1. Change the dependency of renumbered claim 11  (original claim 12)  to claim  renumbered claim 10
2. Change the dependency of renumbered claim 12 (original claim 13) to that of renumbered claim 4 (original duplicate claim 2) 
3. Change the dependency of renumbered claim 13  (original claim 14) to that of renumbered claim 12 (original claim 13)
4. Change the dependency of renumbered claim 14 (original claim 15) to that of renumbered claim 13  (original claim 14)
5. Change the dependency of renumbered claim 15 (original claim 16) to that of renumbered claim 14  (original claim 15)
6. Change the dependency of renumbered claim 16 (original claim 16) to that of renumbered claim 14  (original claim 15)
7. Change the dependency of renumbered claim 21 (original claim 22) to that of renumbered claim 20  (original claim 21)
8. Change the dependency of renumbered claim 26 (original claim 28) to that of renumbered claim 25  (original claim 27)


REASONS FOR ALLOWANCE
In view of the examiner’s amendment above, the terminal disclaimer filed on 11/23/2021, Applicants submission of arguments and  claims dated 02/28/2022 and the following examiners statement of reasons for allowance, claims 1-6, 10-23 and 25-28  are found to be allowable. 
Following a diligent search it was determined that the prior art neither teaches nor suggests a method of treating migraine, comprising orally administering a combination to a human being who is suffering from an acute attack of migraine pain or migraine aura, wherein the combination comprises 1) a complex of meloxicam and a sulfobutylether-β-cyclodextrin, 2) a bicarbonate, and 3) and about 8 mg to about 13 mg of a rizatriptan, based upon the weight of the free base form of rizatriptan, wherein the combination comprises about 5 mg to about 50 mg of the meloxicam in the free acid form, or a molar equivalent of a salt form; wherein the combination is in a single dosage form, wherein the single dosage form is structured so that orally administering the single dosage form to healthy human subjects would result in a mean Tmax of meloxicam of 110 minutes or less, and an AUC0-24 of meloxicam of about 30 µg·hr/mL to about 50 µg·hr/mL, and wherein the human being experiences sustained pain relief from 2 hours to 24 hours after the combination is orally administered.

It is further noted that applicants have filed terminal disclaimers disclaiming the statutory part of a patents granted on the instant application over the allowed claims of, U.S. Patent No.10, 471069 (Application 16/374081), 10,265,324(Application, 16/181,086), 10,726,696, (application 16/568,703) , 10,905,693 (application 16/921,006 ), and 11,077,117 parent applications to the instant application claims of which are drawn to the same product as instantly claimed. 

Conclusion
Claims 1-6, 10-23 and 25-28  (renumbered as 1-26 as shown above),   are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629